
	
		I
		112th CONGRESS
		2d Session
		H. R. 6615
		IN THE HOUSE OF REPRESENTATIVES
		
			November 29, 2012
			Mr. Perlmutter (for
			 himself, Mr. Coffman of Colorado,
			 Ms. DeGette,
			 Mr. Gardner,
			 Mr. Lamborn,
			 Mr. Polis, and
			 Mr. Tipton) introduced the following
			 bill; which was referred to the Committee
			 on Ways and Means
		
		A BILL
		To exclude from gross income payments from the Aurora
		  Victim Relief Fund to the victims of the event at the Century 16 Cinema in
		  Aurora, Colorado, on July 20, 2012.
	
	
		1.Exclusion from income for
			 payments from the Aurora Victim Relief FundFor purposes of the Internal Revenue Code of
			 1986, gross income shall not include any amount received from the Aurora Victim
			 Relief Fund established by the Community First Foundation, an organization
			 organized and operated as described in section 501(c)(3) of the Internal
			 Revenue Code of 1986, if such amount is paid on account of the event on July
			 20, 2012.
		
